Citation Nr: 0118035	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The veteran failed to attend a travel board hearing scheduled 
for June 11, 2001; however, by letter received on June 15, 
2001, he requested that the hearing be rescheduled because he 
had moved to Bainbridge, Georgia.  On June 25, 2001 the 
undersigned Member of the Board construed the letter as a 
motion for a new hearing date and, because good cause was 
shown, the motion was granted.  

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following: 

The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75 and 20.704(a) 
(2000) (as amended effective March 17, 
2000 changing the scheduling of travel 
board hearing from the order in which the 
requests were received to the place of 
each case on the Board's docket).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following the hearing, the case should be returned to the 
Board for further appellate consideration if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03. 



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


